Citation Nr: 0301415	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  98-19 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the "left" chest region, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for degenerative 
arthritis of the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to 
November 1945.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia that denied an increased rating 
for residuals of a gunshot wound of the "left" chest 
region and service connection for degenerative arthritis 
of the left shoulder.

This case was previously before the Board in May 2000, at 
which time it was remanded for additional development.


REMAND

Although the Board may initiate additional development, 
pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2)(2002), it is still within the Board's 
discretion to remand cases to the agency of original 
jurisdiction (AOJ) pursuant to 38 C.F.R. 
§ 19.9(a)(1)(2002).  After review of the record, the Board 
finds that a remand of the issues to the AOJ is prudent.

The RO denied the veteran's claims in a September 1998 
rating decision.  After a timely filed notice of 
disagreement (NOD) was received, the RO issued a statement 
of the case (SOC) in November 1998, which, among other 
things, informed the veteran of all of the laws and 
regulations pertinent to his claims.  The appeal was 
perfected in November 1998.

During the pendency of this appeal, and subsequent to the 
Board remand in May 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was signed into law in November 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2002).  In addition, VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 (2002).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

More than two years have passed since the enactment of the 
VCAA.  Although this case was in the RO's possession at 
the time of the law's enactment, the veteran was never 
notified of the change in the law.  

After completion of the development pursuant to the 
Board's May 2000 remand, the RO issued a supplemental 
statement of the case (SSOC) in April 2002.  At that time, 
the RO had an additional opportunity to notify the veteran 
of the VCAA in the section designated for pertinent laws, 
regulations, and rating schedule provisions; however, 
reference was made to the SOC instead, which predates the 
VCAA by two years.  In addition to the absence of specific 
notification, there is no evidence in the claims file to 
show that the veteran received any documents that can be 
construed as satisfying the statutory and regulatory 
requirements.

In light of the significant changes that occurred as a 
result of the VCAA, adjudication of the claims without 
prior notification of the law would be potentially 
prejudicial to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 394 (1993). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must contact the veteran and 
specifically inform him of the VCAA, 
VA's duty to assist, and the 
notification requirements under the new 
law.  In doing so, the RO should ensure 
that the statutory and regulatory 
requirement that VA notify a claimant 
what evidence, if any, will be obtained 
by the claimant and which evidence, if 
any, will be retrieved by the VA, are 
met.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2002) are fully complied 
with and satisfied. 

3. Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been 
complied with, the RO should 
readjudicate these claims.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this 
REMAND is to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the 
claim as a result of this action.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




